Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Martin (US PGPub 20160098266), in view of Ichinose (US PGPub 20030062228), and further in view of Takahashi (US PGPub 20110202737) failed to disclose: a method for processing at least one software update for at least one vehicle device including a head unit in a vehicle, the method comprising: storing the software update in a second memory area which is different from a first memory area, which has a software currently being used by the vehicle device, by a control device which controls access by the vehicle device to a single data memory, wherein the data memory comprises including at least the first memory area and the second memory area; and changing the access by the vehicle device to a software, which is updated using the software update, to an updated software in the single data memory from the first memory area to the second memory area, such that the vehicle device has access to the updated software by the control device; and copying, by the control device from the first memory area into the second memory area, portions of the software stored in the first memory area which are not updated by the software update, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Martin, Ichinose and Takahashi discloses of a method for processing at least one software update for at least one vehicle device including a head unit in a vehicle, the method comprising: storing the software update in a second memory area which is different from a first memory area, which has a software currently being used by the vehicle device, by a control device which controls access by the vehicle device to a single data memory, wherein the data memory comprises including at least the first memory area and the second memory area; and changing the access by the vehicle device to a software, which is updated using the software update, to an updated software in the single data memory from the first memory area to the second memory area, such that the vehicle device has access to the updated software by the control device; copying, by the control device from a memory area into another memory area.
Individually, Martin teaches a first memory device (e.g,., first EEPROM) is wired to operate the vehicle system while the second memory device (e.g., second EEPROM) is wired to accept a software update flash. When the software update is complete at the second EEPROM, the two sets of address lines are switched (swapped) when the vehicle ignition switch is turned off and the second EEPROM 202B received a software update. The VCS 1 may comprise an active EEPROM 202A [first memory device] transmitting software to a CPU 3 configured for vehicle operation and another CPU 302 configured for reflashing a standby EEPROM 202B [second memory device] with a software update. The first processor may control the first switch circuit [control device] to toggle communication from the first memory device to the second memory device. The switch circuit 206 enables the EEPROM 202A to transmit software to the one or more modules for execution. The switch circuit 206 may enable the EEPROM 202B to be available for software updates without disrupting the VCS 1.
Ichinose teaches the memory 102-2 stores a wider pad clearance value for the maintenance mode. Further memories can be included in the pad clearance memory unit 102 to store other different pad clearance values utilized for other purposes. The memory unit 102 may be a single memory device and the memories 102-1 and 102-2 are different memory areas arranged in the single memory device. Alternatively, the memories 102-1 and 102-2 may be separate memory devices
Takahashi teaches (1) a multipath is configured over the storage apparatuses Sa and Sb to make the first and second memory areas of the same capacity appear logically as a single memory area. (2) The storage apparatus Sa detects a start of copying data from the first memory area to the second memory area. a copying control unit that controls the copying, wherein the associating unit associates, before a permission of access to the second memory area of the destination storage apparatus, the second memory area and a third memory area of a backup storage apparatus to which the data are backed up, the detecting unit detects an end of copying the data from the first memory area to the third memory area to which the second memory area is associated by the associating unit, and the copying control unit controls the destination storage apparatus to copy updated data to the third memory area when the end of copying is detected by the detecting unit, the updated data being obtained by accessing the second memory area and updating the data.
However, the prior art, Martin, Ichinose and Takahashi failed to disclose the following subject matter such as “copying from the first memory area into the second memory area, portions of the software stored in the first memory area which are not updated by the software update after changing the access from the first to the second memory area”
 Claim 9 is the system claim, similar to the claim 1. Therefore, claims 1 and 3-20 are allowed while claim 2 is canceled.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193